  Case 18-35417       Doc 32   Filed 05/10/19 Entered 05/10/19 12:04:41              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-35417
Pamela A Lange                               )
                                             )               Chapter: 13
                                             )
                                                             Honorable Pamela S. Hollis
                                             )
                                             )               Joliet
               Debtor(s)                     )

                        ORDER ON MOTION TO OBTAIN/INCUR DEBT

        THIS CAUSE COMING ON TO BE HEARD on the Motion of the Debtor the Court having
jurisdiction of the parties and the subject matter and being duly advised in the premises, due Notice
having been given to the parties entitled thereto,

  IT IS HEREBY ORDERED:

   1) The Debtor is permitted to purchase a 2015 Toyota Venza or similar vehicle, with an amount
financed not to exceed $22,758.08 interest not to exceed 19.99%, and monthly payments not to exceed
$549.53.




                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: May 10, 2019                                                United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, ESQ
 Cutler & Associates Ltd.
 4131 Main St.
 Skokie IL 60076
 (847) 673-8600
